Citation Nr: 1747303	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  06-30 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back pain with muscle spasm.


WITNESS AT HEARING ON APPEAL

The Veteran


REMAND

The Veteran had active military service from October 1980 to December 1980 and from July 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the VA Regional Office (RO) in Detroit, Michigan.

In November 2008, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The case was previously remanded in February 2009, November 2013, and December 2015 for further development.  That notwithstanding, the Board's November 2013 and December 2015 remand directives still have not been complied with, and another remand is necessary.  The November 2013 and December 2015 remands directed that the Veteran be provided with both neurological and orthopedic examinations.  Following the 2013 remand, the Veteran was afforded an orthopedic, but not a neurological examination in December 2013, necessitating another remand in December 2015.  Pursuant to the 2015 remand, the Veteran was provided a neurological VA examination in February 2016, but no orthopedic examination.  As such, a remand is necessary to provide the Veteran with an orthopedic VA examination to ensure compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the Veteran underwent a neurological examination in 2016, if the orthopedic examiner deems it necessary, then the Veteran should be scheduled for a new neurological examination.  

Accordingly, the case is REMANDED for the following action:

1.  After furnishing the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing the claim for an increased rating for her lumbar spine disability, obtain any outstanding VA treatment records, including those from the Detroit and Battle Creek VA Medical Centers, and request treatment records from any private providers the Veteran identifies, pursuant to the procedural requirements of 38 C.F.R. § 3.159(c)(1).

2.  Accord the Veteran an appropriate VA orthopedic examination to determine the severity of the service-connected lumbar spine disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine disability.  The examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician].  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  If, and only if, the orthopedic examiner deems it necessary, accord the Veteran an appropriate VA neurological examination to determine whether there are any neurological manifestations of the service-connected lumbar spine disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner should discuss any associated objective neurological abnormalities that are the result of the Veteran's service-connected thoracolumbar spine disability.  The examiner should identify the nerves affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Then, after ensuring that the requested examination findings comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and her representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  Robert P. Walsh, Attorney at Law


